THEA-WORXEY                GENERAL
                                      OF   TEXAS
                                      AUWI-INIL ‘X&CA.H


     nonerablo       LA. hod8
     stawat~aayrl&ondentor rub110 Iautmotloa

     mu         sm                          wnlen   190.4-4067
                                           88s APPOlntuontof txwrollngwdltor     by
                                               nowd of Itduortlon.
              h hW@ FOMiVOd YOtW 18thr Of mUlt dak in Which you ark
     the opinionof thl8 depsrtment upon tha iollowSngquertlon,which wo
     quot. h-cm your 18tt8rl
                       "%er tb St8to &8rd OS Eduortloabav8 lthority
                to @alploy8a ludltor to   go Into tb Mhool8 ud plclc
                og toxtbooka   rNeh ra       ibility,it seems to 1~,2s
                rlud w l     & terpsonr     Std. &qmrlntondont   of Public
                zffpn,        without the ooment 0r the ittat   sugwln-

              The part Lngl8latura         In its appropriationto the Board of
     Eduaatlonprovid8dtlmnln           the folloulagitem:
                     "4. Trwol~      auditor , . . . .42,700.00   $2,700.00F

     Tkmbut108 of the travollng@udltoFw4 not @pooirlelddl
                                                       tbareroro,it W(LE
.,
 .   doterPla.6b tb Board that     hir dutioa would oon#irtot going into the
     publla rohoof a of thla 8tate md auditingtutbookr for the purpose of
       iekiry m: book8 ubloh & ooruldu-8 88-e not needed in th   who01 dlrtrlct
     ? ou wish to know whetbor the Bomd  fm am~ouered to aumlau the auditorfor
     the above ordond           purposo8 without -you% wnmnt .    -   ~-
                     hrtiale#2866, 2870 28’&, %?876b, 8nd 2876h, RevisedCivil
     stduter,        ar 0 quoted roupMtlv*ly a1 follwnr
                    _"Art+e -2+6. -Thestrte Board  _ _.or_&luoatfon10
                heroray  authoazee and empawema ana it 18 made It8 duty
                to puraau    book8 fram the oontnotorr of textbooks
                used & pub114 irw rohoo3.a   02 this Skto lad to dimtrl-
                buto the   mma rlthout other ooat to the ~upllr attend-
                ing such 8choolrwithin thS.8St*    in the manna? and
                upon the eondltlonaherelnaftorret cut."
                     m&ticl~ 2870. The pwohaure8nd dlrtributionof
                tree textbooka for the Seato shell be under the manage-
                non?,of the State 8uperlntendantof Publla Instruatlon,
                mibjaot to the tqqmovalof the State Board OS Education.”
sonorab1eLA. %odm      -4              -COPY-                    O-4067


             l
             Artlalr 2876a. l'eacbrsud rohool offloerrmust
                       tr
                      u to tin use, oar. and oondltlon of
                   as nay ho mquired by th   loaal tmutoer
    OF by the mate Wparhont    or Sdwatlon.   lb0 waxy r0r
    anyeonthofany tuow       os.mpl~eouho aoglodr t0
    ulu muoh     art lttheproportlmemy      berltMlelduntll
              To neolvoa ln l ooadltion utlsfaotory    in
    z    iIEi%Lnt      Wxtboolu #hall be aubjeatto irispea-
    tienby w   ~tororclg~t~uthorir~bythou~v~
    0     of tluloaaltutbook   aorvloe, or authorizedby
    the
     -7 tat0 SuprrlntWnt   of hrblio In&motion, rub&tot
    to the approvalofthe      StateBoard of mmation, provided
    thatlnspotorr       ruthorlsedbythe State Departmmtos
    Muaatlon mhall be thorn in         lrrauploynuntarhigh
                             T
    rchool lnspeotory,mral eahoo       laspetetorr,   oc   inapeetor8
    OS voo~tloaal eduoatlon.'
          *&tlelo 2876b. Spooliierule8 as to the requleltlon,
    dlat,lbutlwa, am. use md WsaI       OS boortrmay be made
    by ths 8tak Supe&ert&ant of Publla Instruotlon,subjeat
    to tbs rgprovalof the &ate Board or Xduortlon~provided,
    that maeh ruuM~;;    zt conflletwith the terma of 8ald
    eontmot.                  loyeeoftbe *ahoolonga&in
    the dlrtrlbutlonof tutboo
                           78        underthlnlau as the agent
    or employee of the State, er of any county or dlntrlot in
    the State rhall, ln oonneotion with thla dlrtrlbutlon, 8ell
    or dbtrlbute,  or ia eny ry handle,any kind of school
     fwnltum or ~pglier, mmh u da nkltove8,
                                        8     blackboards,
     crayon,u'asm, pen8 ink, pendlr, kblets, ato."
                                       oxpens incurrsd by
              *Artlola 2876h. All noeor~
     tits 0rntlon ofthi Aot inoidenttoth0 enforoement0r
     tNr !tu 8hall bo gald from the State Textbookfund heroin
     pmrlded for upan Ills approvedby tho State Superlnten-
                                and rhall bo pald upon rarmnt8
     dent of Publie Innrtruotloa,
     drunbythe       Cimptmller upontha Tres8ux-yof the State."




          Ye am OS the oplnlonthat   under Article 2876a, quoted above,
the ln8pection of textbooka is under the authority of the State SuPerLn-
tendent, 8ubjeot to the approval of the Board of Eduoation.
          Xouever, uo am aleo of the opinion that the Board OS Education
may appoint a emon to cmplle data and report8 as to the condition and
use of textbooEs wNch ~111 aid the Board In the performance of its
duties in the purehare end distribution of textbooks. See Revised Civ:l
Rcaonblr LA. Wood8 R&a 3


8t8tUt.8, Title 49, Cbapt.2 168 &erlaan Book Co, v. mfi8,                   253 S,ji,
8171 CharlU  8OTiblWC'S 8OM   V. -8,    262, 8.w. 722.
              Ik m    Monned     that       board of Xduoatlonhas taken no
                                          ths
lo tio n WhBt8OOVu. to wa r 01th.r
                            d        the appolntaontor a porron to fill the
pOSiti@l   Of tFamliX& &UditOF,    1tmir.d        ia th0 ~rtition             bill, or
the   d#fiMtlon of hla dUtie8.     ?W      this   S’
                                                   USon  UO     f’O.1   thSt we oan go
noturtherlnanawor         JOW +OStiOXl th43llf8 b&V8 done above. Ii 8Uoh
lppolntaent 18 made       th Omlppom            to bo 8 oOnfllOt        betwun th
dutkr    of such appolntn and thaw of the in8poctors                  of the Departxeent
of Bduaatlon than upon 8uhl88lon of 8 requut themfor, wo will be
gE;l;;nsidor       the authoritymb power OS the MSpOOtlVe 4gwal88 in
             .
                                        VOX-j’   tS'll~ yOW8

                                        AttorneyWinera of      Texas




ArPrlmEDocT29,1~1
I/   Orover Lkller8
f